Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 11/19/19.  Since the initial filing, no claims have been amended, added, or canceled. Thus, claims 1-9 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
In Fig. 5, the term “DELTOID MUSCL” should read --DELTOID      MUSCLE--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a storage section that stores a target psychosomatic state” (claim 1, ln. 2; claim 2, ln. 2; claim 8, ln. 2; claim 9, ln. 2-3)
“a specification section that specifies a current psychosomatic state” (claim 1, ln. 4; claim 2, ln. 10)
“an acquisition section that acquires a destination of the moving body” (claim 1, ln. 6)
“a deciding section that decides a vibration pattern” (claim 1, ln. 7; claim 2, ln. 14)
“a control section that applies a vibration stimulation to the occupant” (claim 1, ln. 9)
“a display control section that causes a display screen to display” (claim 2, ln. 6)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Objections
5.	Claims 1-2 are objected to because of the following informalities:  
Regarding claim 1, the limitation “a storage section that stores a target psychosomatic state” (ln. 2) should read --a storage section that is configured to store a target psychosomatic state-- in order to avoid any interpretation that the claim limitation is directed to a method instead of a device.  Similarly, the limitation “a specification section that specifies a current psychosomatic state” (ln. 4) should read -- a specification section that is configured to specify a current psychosomatic state--. Similarly, the limitation “an acquisition section that acquires a destination of the moving body” (ln. 6) should read -- an acquisition section that is configured to acquire a destination of the moving body--.  Similarly, the limitation “a deciding section that decides a vibration pattern” (ln. 7) should read -- a deciding section that is configured to decide a vibration pattern--. Similarly, the limitation “a control section that applied a vibration stimulation to the occupant” (ln. 9) should read -- a control section that is configured to apply a vibration stimulation to the occupant--.
Regarding claim 2, the limitation “the storage section stores the target psychosomatic state” (ln. 2) should read -- the storage section is configured to store the target psychosomatic state-- in order to avoid any interpretation that the claim limitation is directed to a method instead of a Similarly, the limitation “a display control section that causes a display to display” (ln. 6) should read -- a display control section that is configured to cause a display to display--. Similarly, the limitation “the specification section specifies a position” (ln. 10) should read -- the specification section is configured to specify a position--. Similarly, the limitation “the deciding section decides the vibration pattern” (ln. 14) should read -- the deciding section is configured to decide the vibration pattern--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the limitation “a storage section that stores a target psychosomatic state for each destination” (ln. 2) is unclear as to the antecedent bases for “each” destination because no destinations have previously been mentioned in the 
	Regarding claim 3, the limitation “for each predetermined time” is unclear as to the antecedent bases for “each” predetermined time because no destinations have previously been mentioned in the claims.
	Regarding claim 4, the limitations “each second predetermined time” (ln. 4) and “a third vibration pattern” (ln. 5) lack antecedent bases, as the claim is dependent on claim 1 and does not previously recite a “first” predetermined time, or a “first” or “second” vibration pattern.
	Regarding claim 5, the limitations “each third predetermined time” (ln. 3-4), “a fourth vibration pattern” (ln. 5) and “a fifth vibration pattern” (ln. 10) lack antecedent bases, as the claim is dependent on claim 1 and does not previously recite a “first” or “second” predetermined time, or a “first,” “second,” or “third” vibration pattern.
	Regarding claim 6, the limitations “a fourth predetermined time” (ln. 4) and “a sixth vibration pattern” (ln. 4) lack antecedent bases, as the claim is dependent on claim 1 and does not previously recite a “first,” “second,” or “third” predetermined time, or a “first,” “second,” “third,” “fourth,” or “fifth” vibration pattern.
	Regarding claim 7, the limitation “each fifth predetermined time” (ln. 6-7) lacks an antecedent basis because no previous “fifth predetermined time” is recited in the claims.
	Regarding claim 8, the limitation “each destination of a moving body” (ln. 3) is unclear as to the antecedent bases for “each” destination because no destinations have previously been mentioned in the claims.  A suggestion would be to recite “multiple destinations,” “a plurality of destinations,” or similar alternative language.
Additionally, the limitation “each destination of a moving body” (ln. 3) is unclear as to the antecedent bases for “each” destination because no destinations have previously been mentioned in the claims.  A suggestion would be to recite “multiple destinations,” “a plurality of destinations,” or similar alternative language.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
8.	Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the prior art of record does not disclose a psychosomatic   state adjustment device comprising “a storage section that stores a target psychosomatic state for each destination of a moving body; a specification section that specifies a current psychosomatic state of an occupant….a deciding section that decides a vibration pattern based on the target psychosomatic state according to the destination and the current psychosomatic state; and a control section that applies a vibration stimulation to the occupant by causing a vibration applying section provided in a seat on which the occupant is seated to vibrate based on the vibration pattern” (ln. 2-11) in combination with the remaining claim limitations.

Regarding claim 9, the prior art of record does not disclose a computer-readable medium configured to execute: “a specification step of specifying a current psychosomatic state of an occupant of the moving body; an acquisition step of acquiring a destination of the moving body; a deciding step of deciding a vibration pattern based on the target psychosomatic state according to the destination and the current psychosomatic state; and a control step of applying a vibration stimulation to the occupant by causing a vibration applying section provided in a seat on which the occupant is seated to vibrate based on the vibration pattern” (ln. 4-11) in combination with the remaining claim limitations.
Conclusion
9.	The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yetukuri et al (2018/0186251) discloses an adjustable massage, vibration, or seat positioning system of a vehicle, wherein adjustment takes place based on a total input travel time or distance of the vehicle.
Chen et al (2018/0134116) discloses adjustable car comfort settings based on sensors that detect the ambient conditions of the car.
Kameyama (2008/0119994) discloses a vehicle hospitality system configured to change car interior lighting patterns based on the destination of the car.
Onuma et al (2017/0028163) discloses a vehicle seat that massages or vibrates to awaken an occupant when the vehicle is getting close to arriving at its destination.
Benson et al (2016/0354027) discloses a vehicle with a destination-prep mode that recommends an occupant takes certain actions to prepare for arrival at their destination.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785